Citation Nr: 1525109	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-41 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Claims Agent


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  The Veteran died in January 2012.  The appellant is claiming as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2014 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Subsequently, jurisdiction over the claim was transferred to the Regional Office (RO) in Louisville, Kentucky, and that RO certified the appeal to the Board in April 2015.  

The issue of clear and unmistakable error (CUE) in the May 2003 RO decision which granted the Veteran's claim of entitlement to nonservice-connected pension has been raised by the record in an October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran died in January 2012.  The death certificate reflects that the immediate cause of death was cerebral infarction and the underlying cause of death was cerebral vascular disease.  Organ system failure was listed as another significant condition which contributed to death but did not result in the underlying cause of death.  

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.  

3.  The causes of the Veteran's death, cerebral infarction with underlying cerebral vascular disease, and organ system failure which also contributed to his death, have not been shown to be etiologically related to any disease, injury, or event during the Veteran's active service.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation based upon service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding claims for dependency and indemnity compensation (DIC), including claims for service connection for the cause of a veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held that VA is generally required to provide the following notice:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO satisfied the notice requirements outlined above in a July 2014 letter which was sent to the appellant.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, private medical records, and VA treatment records have been obtained and associated with the claims file.  Additionally, the appellant responded in August 2014 that she had submitted all evidence in her possession and that she had no further evidence to submit in support of her claim.

The Board notes that VA did not provide an opinion with regard to this matter.  However, one is not necessary.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).  In this case, as will be explained in greater detail below, the Board finds that there is not a competent indication that the cause of death may be associated with service or a service-connected disability.  Therefore, VA does not need to obtain an opinion.

In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for service connection for cause of the Veteran's death and that there has been sufficient development of the record to adjudicate the claim on the merits.  No further notice or assistance is required.  


II.  Service Connection - Cause of Death

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

The Veteran's claims file shows that he died in January 2012.  His death certificate documents that the immediate cause of death was cerebral infarction, with a one-week interval between its onset and the Veteran's death.  Cerebral vascular disease, with onset years before, was listed as the underlying cause of death.  Additionally, organ system failure was listed as another significant condition which contributed to death but did not result in the underlying cause of death.  

At the time of the Veteran's death, he was not service-connected for any disabilities; however, he was in receipt of nonservice-connected pension benefits.  

The appellant and her representative assert that service connection for the cause of the Veteran's death should be allowed on the theory that his death was due to chemical exposure during active service.  

The Veteran's service treatment records document his military occupational specialty (MOS) as a light truck driver assigned to a chemical service company; however, the Veteran's service treatment records and service personnel records do not show any actual evidence of exposure to specific chemicals or a disability or evidence of an injury which was caused by or related to exposure to chemicals.  

The appellant did not respond to a July 2014 request for evidence and information regarding the claimed chemical exposure and the assertion that the Veteran's death was caused by injury or disease that began during active duty service.  In the appellant's September 2014 notice of disagreement (NOD), her representative pointed out the Veteran's assignment to a chemical service company during active service and his history of colon cancer, which he asserted was a presumptive disability, and due to chemical exposure during the Veteran's active service.  

The Board acknowledges that for certain chronic disorders, including malignant tumors, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, there is no evidence that the Veteran's colon cancer manifested during active service, or within one year of service discharge, or that symptoms of colon cancer were continuous following service discharge.  Rather, VA treatment records from December 2002 document the Veteran's history of colon cancer for ten years.  This places the onset of the Veteran's colon cancer approximately in 1992, which is over four decades since his separation from active service.  

To the extent that the Veteran's representative cited to Internet medical articles to support the appellant's claim, the Board finds the Internet articles lack probative value.  The references articles do not reference the specific facts particular to the Veteran's or appellant's case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Walling v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

Moreover, to the extent that the appellant and her representative assert a link between the Veteran's service, to include exposure to chemicals, and his history of colon cancer, there is no competent evidence that the Veteran's death was due to colon cancer.  Rather, as discussed above, his death certificate reflects that the cause of death was cerebral infarction with underlying cerebral vascular disease.  Moreover, the appellant is a layperson without medical expertise; therefore, she is not competent to etiologically link the cause of the Veteran's death, including cerebral infarction due to underlying cerebral vascular disease, and organ system failure also contributing to death, to his active service, including claimed exposure to chemicals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to the appellant, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by competent evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

In light of all of the above, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The late Veteran's was no service-connected for any disabilities prior to death, and his active service has not been clinically determined to have been a causal, substantial, or material contributing factor to his death; moreover, his primary cause of death due to cerebral infarction with underlying cerebral vascular disease, contributed to by organ system failure, is not shown by the competent evidence of record to be related to his active military service.  There is not an approximate balance of evidence and there is no reasonable doubt to be resolved in this case; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


